                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA

DARLENE BRAUD
                                                   CIVIL ACTION
VERSUS
                                                   NO. 17-320-JWD-EWD
WAL-MART STORES,
INC., ET AL.

                                  NOTICE TO COUNSEL

       Plaintiffs’ opposition (Doc. 37) to Defendant’s motion for summary judgment (Doc.

35) is hereby STRICKEN FROM THE RECORD. Plaintiffs have failed to attach summary

judgment evidence in opposition of Defendant’s motion and/or have failed to provide

citations to specific pages of the record to support their position. Both of these deficiencies

make Plaintiff’s opposition fatally flawed. See Fed. R. Civ. P. 56(c)(1)(A), (3); Ragas v. Tenn.

Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998). Plaintiffs are hereby given seven (7) days

from the date of this order to re-submit their opposition in proper form and with the evidence

they rely upon. Defendant shall have fourteen (14) days thereafter to file a reply.

       Signed in Baton Rouge, Louisiana, on March 28, 2019.
 
 
 
                                           S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
